Citation Nr: 0031675	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from October 1940 to September 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
established service connection for post-traumatic stress 
disorder (PTSD); assigned a 30 percent evaluation for that 
disability; and effectuated the award as of June 17, 1995.  
In October 1998, the RO increased the evaluation for the 
veteran's PTSD from 30 to 50 percent and effectuated the 
award as of October 15, 1997.  In August 1999, the Board 
remanded the veteran's claim to the RO for additional action.  

In September 1999, the RO granted an effective date of June 
17, 1995 for the award of the 50 percent evaluation for the 
veteran's PTSD.  The veteran has been represented throughout 
this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
psychiatric disability.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's 
disability.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issue.  38 
C.F.R. § 19.13 (2000).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

In written statements dated in March 1999, September 1999, 
and May 2000, the veteran asserts that his PTSD is productive 
of severe industrial impairment which renders him 
unemployable.  In reviewing the multiple VA psychiatric and 
psychological evaluations of record, the Board observes that 
the examiners failed to make any specific findings as to the 
impact of the veteran's PTSD upon his industrial activities 
and employability.  Such findings would be helpful in 
resolving the issues raised on appeal.  Where the record does 
not adequately reveal the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 591 (1991).  

The Board observes that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran and the veteran's representative of any information 
and any medical or lay evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).  The veteran should 
inform the RO of all available psychiatric, psychological, 
and other evidence which supports his statements that his 
PTSD is productive of significant industrial impairment.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide all available information 
as to psychiatric, psychological, and 
vocational evaluations or assessments 
which address his industrial impairment 
including the names and addresses of all 
treating physicians.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact the 
identified health care providers and 
other individuals and request that they 
forward copies of all available 
documentation pertaining to treatment or 
assessment of the veteran for 
incorporation into the record.  

2.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after October 1999 be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings should be reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his industrial 
activities and employability.  Any 
additional examination deemed necessary 
should also be conducted.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
for review.  The examination report 
should reflect that such a review was 
conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased disability compensation will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

6.  The RO should then readjudicate the 
veteran's entitlement to an evaluation in 
excess of 50 percent for his PTSD.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 7 -


